Case 3:19-cr-00019-GMG-RWT Document 78 Filed 05/03/19 Page 1 of 3 PageID #: 227



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG DIVISION

 UNITED STATES OF AMERICA,

        v.                                                     Case No. 3:19-CR-19-1
                                                               Magistrate Trumble

 CHRISTOPHER LEE YATES,

        Defendant.

                           DEFENDANT’S MOTION TO MODIFY
                          CONDITIONS OF HOME CONFINEMENT

        Comes now the Defendant, by counsel, and moves this Honorable Court to modify the

 conditions of his home confinement pursuant to 18 U.S.C. § 3142(c)(3). The Defendant seeks

 modification of the conditions so that he may attend regular church services and meetings with

 his attorneys. The Defendant’s home confinement officer, Officer Beasley, has no objection to

 the requested modifications.

        The Court released the Defendant on home confinement pursuant to his proposed release

 plan, and the Defendant arrived at the residence of Larry Martin Dunlap at 405 King Street,

 Kearneysville, WV 25430, yesterday, May 1, 2019, shortly after 12:00 p.m. Mr. Yates has

 remained fully compliant with all conditions of his release for the entire period of his release

 from the Eastern Regional Jail.

        Pursuant to the requested modification, the Defendant requests to attend church services

 at the following location:

                                    Open Door Baptist Church
                                        333 Jeremiah Lane
                                    Clearbrook, Virginia 22624.
                                          (540) 450-8464
Case 3:19-cr-00019-GMG-RWT Document 78 Filed 05/03/19 Page 2 of 3 PageID #: 228



 The Defendant will attend services held at this location every Sunday for a period of , from 11:00

 a.m. to 12:00 p.m. (noon) and every Wednesday evening from 7:00 p.m. to 8:00 p.m. The

 Defendant will be permitted reasonable time to travel to and from the church, which is a roughly

 20 to 30 minute drive from his residence with traffic. The Defendant will further provide proof

 of his attendance to Officer Beasley.

        The Defendant will also be permitted to attend meetings with his attorneys at the law

 office of MillsMcDermott, 1800 West King Street, Martinsburg, WV 25401 by providing 24

 hours notice of said meeting to Office Beasley, and by notifying Officer Beasley when he leaves

 the office to return to his residence. Counsel will also provide a letter for Officer Beasley

 memorializing the time the Defendant arrived at the office the time he departed.

        Wherefore, the Defendant respectfully moves this Honorable Court to modify the

 conditions of his release as set forth above.


                                                 Respectfully submitted,

                                                 CHRISTOPHER LEE YATES, DEFENDANT
                                                 By Counsel


 /s/ Kevin D. Mills
 KEVIN D. MILLS
 WV Bar No. 2572
 MillsMcDermott, PLLC
 1800 West King Street
 Martinsburg, WV 25401
 Phone: 304-262-9300
 Fax: 304-262-9310
 kmills@wvacriminaldefense.com

                                  CERTIFICATE OF SERVICE

        I, Kevin D. Mills, do hereby certify that I have filed the foregoing using the ECF filing

 system which will send electronic notice to Assistant United States Attorney Jeffery Fincuane on
Case 3:19-cr-00019-GMG-RWT Document 78 Filed 05/03/19 Page 3 of 3 PageID #: 229



 this 25th day of April, 2019.



 /s/ Kevin D. Mills
 KEVIN D. MILLS
 WV Bar No. 2572
 MillsMcDermott, PLLC
 1800 West King Street
 Martinsburg, WV 25401
 Phone: 304-262-9300
 Fax: 304-262-9310
 kmills@wvacriminaldefense.com
